Title: To Thomas Jefferson from Samuel Quarrier, 3 April 1802
From: Quarrier, Samuel
To: Jefferson, Thomas


            Sir
              Washington City April 3d 1802
            Imperious necessity actuates me once again to address you, it’s I assure you both foreign from my feelings, & inclination to importune or trouble you on any business, more particular the present—it’s A liberty in me that causes many unpleasant sinsations, exclusive of those I feale from the reception of my last letter to you, disagreeable as it is my unfortunate condition is still more so, In consequence of A long imprisonment, in the wretched prison of this place, i’me at lenth emancipated on this theater of action, in A Situation truley deplorable, greatly impaird in health, no prospect before me, but that which lacerates the faith already galled, by passed misfortunes, and liable to be much more so (even if A situation where to offer to my accepance) by the unrelenting callousness of callumny—other causes, intirely moneyless, and sorry am I to add friendless, cruelly distressing as all this is, I was informed yesterday, that in consiquence of A fall, my Father had been confined to his bed for four weeks passed, that he was in A very weak & low state from the accident, which had broke one or two of his ribs, and otherways much injured him—On the information I felt the most poignant regret at the misfortune, and an aditional one at my helpless condition, in not being able to repair with all possible speede to aleviate & to assist all that A fond & affectionate son could the sufferings of his Father—Its true his conduct towards me has been extreemly harsh, harsh as it has been, or may be, I can never loose sight of his being my Father, and to respect and love him, as such. Under those considerations which I’ve here given, & more if they would answer any good purpose, I could give I’me induced to aske the further extention of you’r benevolent Friendship towards me in furnishing me with the means to repair to the sick chamber of my Father, & to leave A place where my happyness is in A great part forever buried—The pecuniarie service i’ve already recieved from you is greatfully acknowledged by me—Relying on you’r known generosity & universal philantrophy, I hope & trust you’ll aleviate the miserable situation of one who’s experienced for his some of the severest shocks of misfortune & who’s fully resolved to avoid the rocks & shoals he’s unfortunately s[…] on—
            With the most profound respect & esteeme Your’s &c
            Saml. W Quarrier
            
              NB You’ll receive this from the hand of you’r worthy Secretary Capn. Lewis who will informe me of you’r pleasure—
            
          